Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 11, 13, 14, 16, 23, 24, 30, 31, 34-36, 38, 45, 49, 51 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022. Applicant’s election without traverse of species A, figures 1a, 1b, claims 1, 2, 5 in the reply filed on the above date is acknowledged.  Claim 8 is also withdrawn as Applicant does not include such as feature of a lid in the the chosen species by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  As mere examples, Applicant provides “characterized by comprising” of which Applicant fails to make clear as to Applicants intent (versus “comprising”) and Applicant provides “bottom part, toward an interior side, of the” of which Applicant fails to make clear as to Applicants intent, such as what toward refers to and the intent of the “,”, etc. and Applicant provides numerous instances of the word “it” but Applicant has failed to make clear as to which element Applicant intends to refer to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoeder (20040226904).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution for Applicant, the Office nots that Schroeder discloses:
1. A drinking glass, characterized by comprising (figs 1-14, of which includes figs 5 and 10; glass in paragraph 48): a glass body being a bottomed cylinder having a top opening (body being surface of device; device is a “bottomed cylinder” in that the lower portion of the device is a cylinder, with a top opening structure above) the a storage part extending from a side face or bottom part (element 1 in 

    PNG
    media_image1.png
    204
    364
    media_image1.png
    Greyscale

above figure), toward an interior side (inside portion is toward an interior side), of the glass body and used for storing a mobile communication device (capable of performing the above intended use; the Office notes that Applicant has not positively claimed the above device and the prior art is capable of holding such); and a waveguide extending from a side face (element 2 in the above figure), toward an interior side (inside portion is toward an interior side), of the glass body and used for letting radio waves pass through to/from the mobile communication device (Capable of performing the above intended use; note the above and that waves are capable of passing through); wherein the waveguide is such that, by being surrounded by a drink, it manifests a waveguide function of letting radio waves pass through an interior thereof (capable of performing the above intended use; the prior art is further capable of performing the above of letting waves pass).

5. The drinking glass according to any one of claim 1, characterized in that the storage part and the waveguide are spatially connected (as in the above figure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.
Schroeder discloses the above claimed invention and also discloses the claimed limitations of claim 2, but in a different embodiments.  Schroeder discloses, characterized in that it has, in at least a part of the glass body, a transparent part having transparency, wherein a display part of the mobile communication device when being stored in the storage part can be viewed through the side face of the glass body via the transparent part (as in 10 with the transparent film being a transparent part of which is capable of performing the above intended whereby viewing is possible).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify provide the film over the embodiment of figures 5in order to secure and protect the item within the recess while still permitting the item its intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735